MEMORANDUM **
Lindawati Munthe Sigalingging, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order adopting and affirming the Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination based on an inconsistency regarding whether Sigalingging’s church was bombed the night that her father was murdered, a matter that goes to the heart of her asylum claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Accordingly, Sigalingging is not eligible for asylum.
Because Sigalingging cannot establish eligibility for asylum, she necessarily fails to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Substantial evidence supports the IJ’s determination that Sigalingging did not demonstrate that it is more likely than not that she will be tortured if returned to *503Indonesia. See Afridi v. Gonzales, 442 F.3d 1212, 1221 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.